[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
Motion to dismiss granted. "[A]n improperly specified return date affects the court's jurisdiction." Carlson v. Fischer,18 Conn. App. 488, 495, 558 A.2d 1029 (1989), citing HartfordNational Bank  Trust Co. v. Tucker, 178 Conn. 472, 478-79,423 A.2d 1141 (1979), cert. denied, 445 U.S. 904, 100 S.Ct. 1079,63 L.Ed.2d 319 (1980). "[T]he incorrect return date should not be viewed lightly." Id. "The defect of an improper return day is not a minor defect." Id.
The proper approach to correct an improper return date is to file an amendment of process pursuant to General Statutes §52-72. See Concept Associates, LTD v. Board of Tax Review,229 Conn. 618, 642 A.2d 1186 (1994). The plaintiff did not file an amendment pursuant to section 52-72. Accordingly, the defendant's motion to dismiss is granted.
HON. WALTER M. PICKETT, JR., J. State Judge Referee